IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,617-01


EX PARTE GREGORY LEE RUSSELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13,613-A IN THE 115TH DISTRICT COURT

FROM UPSHUR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methamphetamine with intent to deliver and sentenced to seventy-eight  years' imprisonment.  The
Sixth Court of Appeals affirmed his conviction.  See Russell v. State, No. 06-05-00219-CR, (Tex.
App.- Texarkana Oct. 27, 2006) (not designated for publication).
	This case was remanded twice for findings and conclusions to address several ineffective
assistance of counsel allegations. The trial court's responses have not fully addressed applicant's
claims. Accordingly, this Court has undertaken an independent review of both the trial and habeas
record. Based on this Court's review of the entire record, we find that Applicant's claims are without
merit.  Therefore we deny relief.


Delivered: February 16, 2011
Do not publish